DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s amendment of May 16, 2022. 
Claims 2, 3, 18, and 19 have been canceled.
Claims 1, 4-17, and 20 are pending and have been considered as follows.
 
Response to Arguments
Applicant’s arguments with respect to the objection to the drawings have been fully considered and are persuasive.  Therefore, the objection to the drawings has been withdrawn.
Applicant’s arguments/amendments with respect to the interpretation of claims under 35 USC §112(f) have been fully considered and are persuasive. Therefore, the interpretation of claims under 35 USC §112(f) has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC §112(b) have been fully considered and are persuasive. Therefore, the rejection of claims under 35 USC §112(b) has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims under double patenting have been fully considered and are persuasive. Therefore, the rejection of claims under double patenting has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC §101 have been fully considered and are persuasive. Therefore, the rejection of claims under 35 USC §101 has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC §103 have been fully considered are persuasive. Therefore, the rejection of claims under 35 USC §103 has been withdrawn.

Allowable Subject Matter
Claims 1, 4-17, and 20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of BAIK (US 2021/0341940 A1) teaches a method, performed by an electronic device, of controlling a vehicle, and an electronic device for the same. A method, performed by an electronic device, of controlling a vehicle includes: transmitting, to an external server communicatively connected to the vehicle, as profile information of the vehicle, sensor information regarding at least one sensor mounted on the vehicle, communication efficiency information of the vehicle, and driving information of the vehicle; receiving, from the external server, precise map data related to at least one map layer selected based on the profile information of the vehicle from among a plurality of map layers that are combined to form a precise map and distinguished according to attributes thereof; and controlling the vehicle to perform autonomous driving by using the received at least one precise map data.
Further, YOO (US 2018/0164811 A1) teaches an automated driving control device, a system including the automated driving control device, and a method of automated driving control. The automated driving control device may include: a high-precision lane-level road map storage storing a high-precision lane-level road map; a position recognition controller recognizing a current position of a vehicle based on the high-precision lane-level road map, position recognition information, and vehicle control information; and a vehicle controller generating a path for driving to a destination based on the position of the vehicle recognized by the position recognition controller and obstacle recognition information, and controlling driving of the vehicle.
Furthermore, Moustafa (US 2019/0244517 A1) teaches a system and techniques for enhanced electronic navigation maps for a vehicle are described herein. A set of map tiles may be received at a vehicle component from a remote entity. Sensor derived data that has a locality corresponding to a map tile in the set of map tiles may be obtained. A field-programmable gate array of the vehicle may then be invoked to combine the sensor derived data and the map tile to create a modified map tile. The modified map tile may be communicated to a control system of the vehicle.
In regards to independent claims 1 and 17, BAIK (US 2021/0341940 A1), YOO (US 2018/0164811 A1), and Moustafa (US 2019/0244517 A1), taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
(With regard to claim 1 and a path providing device)

process the stored vehicle status information into a form of layer, 
fuse the processed vehicle status information with the autonomous driving visibility information based on a location of the vehicle and time, and 
transmit the autonomous driving visibility information fused with the vehicle status information to the server through the communicator. (emphasis added)

(With regard to claim 17 and a path providing method)

processing the stored vehicle status information into a form of layer; 
fusing the processed vehicle status information with the autonomous driving visibility information based on a location of the vehicle and time; and 
transmitting the autonomous driving visibility information fused with the vehicle status information to the server. (emphasis added)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666